DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-11, 14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (WO 2012/017839 and its English Translation).
Regarding claims 1-3, 5, 7-11, 14 and 19-20, Ishihara teaches an optical element driving mechanism, comprising:
a movable portion (Fig. 1, item 10) for connected to an optical element having a main axis;
a fixed portion (200), wherein the movable portion is movable relative to the fixed portion;
a driving assembly (500) disposed on the movable portion or the fixed portion for driving the movable portion to move relative to the fixed portion;
an assisting assembly (180), the movable portion is movably connected to the fixed portion through the assisting assembly;
wherein the assisting assembly comprises a limiting element (600) affixed on the fixed portion [claim 2];
wherein the assisting assembly further comprises a magnetic permeable element (184) and a support element (185), and the limiting element is disposed between the magnetic permeable element and the support element (when viewed from the side, the limiting element 600 is disposed between the magnetic permeable element 184 and the support element 185 -see Fig. 3) [claim 3];
wherein the fixed portion comprises a base having a first opening, the main axis passes through the first opening, and the driving assembly is partially disposed in the first opening (Fig. 9) [claim 5];
wherein the driving assembly comprises a first magnetic element (520) disposed on the movable portion and a second magnetic element (560) disposed on the fixed portion [claim 7];
wherein the size of the first magnetic element in the main axis is less than the size of the first magnetic element in a direction that is perpendicular to the main axis (Fig. 10) [claim 8];
wherein the fixed portion comprises a base (700) having a second opening (728), and the driving assembly is at least partially disposed in the second opening (Fig. 9) [claim 9];
wherein the base comprises a main body and a sidewall, the sidewall extends from the main body along the main axis, the second opening (728) is positioned on the sidewall (Fig. 9) [claim 10];
wherein a third opening (711) is formed on the main body [claim 11];
wherein the optical element driving mechanism is connected to the optical element through an optical module, the optical module has a top surface, the optical element driving mechanism has a top surface and a bottom surface, and the distance between the top surface of the optical module and the bottom surface of the optical element driving mechanism is greater than a distance between the top surface of the optical element driving mechanism and the bottom surface of the optical element driving mechanism (Fig. 8) [claim 14];
a circuit board (410), and the circuit board and the fixed portion at least partially overlap each other when viewed in a direction that is perpendicular to the main axis [claim 19];
wherein the fixed portion comprises a case (200), and the circuit board and the case at least partially overlap each other when viewed in the direction that is perpendicular to the main axis [claim 20].
Claim(s) 1-2, 6, 12-13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakawa et al. (US Pub. No. 2013/0136437).
Regarding claim 1, Asakawa teaches an optical element driving mechanism, comprising:
a movable portion (Fig. 2, item 3) for connected to an optical element having a main axis;
a fixed portion (200), wherein the movable portion is movable relative to the fixed portion;
a driving assembly (500) disposed on the movable portion or the fixed portion for driving the movable portion to move relative to the fixed portion;
an assisting assembly (180), the movable portion is movably connected to the fixed portion through the assisting assembly;
wherein the assisting assembly comprises a limiting element (185) comprising a connecting portion (185c) affixed on the fixed portion (Fig. 6) [claims 2, 17];
wherein the fixed portion comprises a base (700) having a concave portion (Fig. 7b), the main axis passes through the concave portion, and the driving assembly is at least partially disposed in the concave portion (the swing support 180, which is a part of the driving assembly, is disposed within the concave portion) [claim 6];
wherein the movable portion (3) and the fixed portion (200) have rectangular shapes, a limiting portion (81b) is formed on the corner of the movable portion, a corner space is formed on the corner of the fixed portion, and the limiting portion is accommodated in the corner space (the second protruded part 81b is formed at the corner portion -Fig. 8a) [claim 12];
a blocking element (220a) directly disposed on the optical element or the fixed portion (Fig. 8b) [claim 13]; and 
wherein the fixed portion and the movable portion comprises identical material, wherein the material comprises resin or metal (para. 74,91) [claims 15-16].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Asakawa.
Regarding claim 4, Ishihara teaches all the claimed limitations except for the magnetic permeable element has a trapezoid shape when viewed in a direction that is perpendicular to the main axis. Asakawa teaches an optical element driving mechanism comprises: a swing support point (180) has a trapezoid shape when viewed in a direction that is perpendicular to the main axis (Fig. 3a-3b). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the shape the magnetic permeable element into a trapezoid shape as taught, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Ishihara.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa.
Regarding claim 18, Asakawa teaches all the claimed limitations except for the connecting portion has a criss-cross shape, however it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the connecting portion into a criss-cross shape, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Asakawa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852